DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Multiple uses of acronyms that have not been spelled out including EPROM, EEPROM, FPGA, ASIC, DSL, USB, and RF.  
Appropriate correction is required.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 13 follows.
Regarding claim 13, the claim recites a series of steps or acts, including obtaining a digital model of the face, obtaining user data, and generating a skin care routine. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of generating a skin care routine based on the subject’s facial appearance, personal information, and environmental data describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Furthermore, the step of generating the computer-guided personal care routine does not provide an improvement to the technological field, it does not effect a particular change or treatment, nor does it require a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. The claim fails to recite an element or combination of elements that amount to significantly more than the exception. The two obtaining steps are recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by cosmetic and medical professionals prior to Applicant's invention. 
Since no additional elements are recited, no meaningful limitation to the exception is imposed. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claims 1 and 19, the device recited in each claim is a generic device comprising generic components configured to perform the abstract idea. The recited non-transitory computer readable medium and processor are recited with a high level of generality and fail to recite anything more than a generic computer system configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. 
The dependent claims 2-12, 15-18, and 20-21 also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and the display of data. The obtaining and generating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim 14 is not rejected under 35 USC § 101 as it recites effecting a change to the computer-controlled skin care device which ties the abstract idea to a practical application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10, and 13-18 are rejected due to insufficient antecedent basis for the following limitations:
Claim 8 Line 2 “the computer-guided skin care routine”. For this examination, “the computer-guided skin care routine” will be interpreted as “the computer-guided personal care routine” of claim 1.
Claim 10 Lines 1-2 “the user preference data”. For this examination, claim 10 is being interpreted as being dependent on claim 9, which provides proper antecedent basis for the phrase “the user preference data”.
Claim 13 Lines 7-8 “the environmental data”. For this examination, “the environmental data” in claim 13 is being interpreted as “environmental data”.
Claims 14-18 are rejected on the basis of their dependency on claim 13.
Claim 16 is rejected because it is unclear whether the “environmental data” being obtained in line 2 is the same environmental data being utilized in claim 13.
Claim 19 is rejected for claiming multiple items using the same terminology. In line 1, claim 19 cites “a computer system” then further cites “a computer system” in line 3. It is unclear if the applicant is claiming a separate computer system or referring back to the first claimed system. Further, it is unknown which computer system is being referred to in the limitation “the computer system” in line 3.
Claim 21 is rejected because it is unclear which computer system of claim 19 is being referenced in the limitation “the computer system of claim 19” in line 1.
Claim 20 is rejected on the basis of its dependency on claim 19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-13, and 15-21 are rejected under 35 U.S.C. 102a(1) as being anticipated by Bandic US Pub. No. US 2011/0301441 A1 hereinafter Bandic.
Regarding claim 1, Bandic discloses: A non-transitory computer-readable medium having stored thereon instructions configured to when executed by one or more computing devices of a computer system, cause the computer system to perform operations comprising (Fig. 1 Reference 104, Page 20-21 Paragraph 303):
obtaining a digital model of a face of a live human subject (Page 43 Paragraph 489);
obtaining user data associated with the live human subject (Page 43 Paragraph 489); 
generating a computer-guided personal care routine based at least in part on the digital model of the face of the live human subject and the user data (Page 43 Paragraph 489).
The system claimed by Bandic does not explicitly claim a computer readable medium but the computer system must include this element in order to perform the described functions. Thus, the computer system is sufficient to anticipate this element.
	Regarding claim 4, Bandic discloses the computer-readable medium of Claim 1, wherein the digital model of the face includes a plurality of skin features, and wherein the plurality of skin features includes one or more blemishes, areas of hyper-pigmentation, texture, or wrinkles, or a combination thereof (Page 7 Paragraph 64, Page 28 Paragraph 380). 
Regarding claim 5, Bandic discloses: The computer-readable medium of Claim 1, the operations further comprising obtaining environmental data associated with the environment of the live human subject, wherein the computer-guided personal care routine is further based on the environmental data (Page 40 Paragraph 464, Page 43 Paragraph 489).
Regarding claim 6, Bandic discloses: The computer-readable medium of Claim 5, wherein the environmental data includes temperature data, humidity data, pollution data, or UV radiation data, or a combination thereof (Page 27 Paragraph 373).  
Regarding claim 7, Bandic discloses: The computer-readable medium of Claim 5, wherein the environmental data is obtained from a remote computer system (Page 12 Paragraph 98) or one or more environmental sensors or a combination thereof (Page 27 Paragraph 373).  
Regarding claim 8, Bandic discloses: The computer-readable medium of Claim 1, wherein one or more prompts associated with the computer-guided skin care routine are configured to be presented in a user interface (Page 43 Paragraph 489).
Regarding claim 9, Bandic discloses the computer-readable medium of Claim 1, wherein the user data includes user preference data (Page 43 Paragraph 489).  
Regarding claim 10, Bandic discloses the computer-readable medium of Claim 1, wherein the user preference data comprises an age target (Page 43 Paragraph 489). Bandic teaches a user selecting a skin care goal, or preferred outcome, such as anti-aging which is analogous to an age target. By selecting anti-aging, a user is stating that they would like to look younger. As such, the user’s age target is simply younger than they currently appear.
Regarding claim 11, Bandic discloses: The computer-readable medium of Claim 1, the operations further comprising: 
obtaining user feedback relating to the computer-guided personal care routine via a user interface (Page 43 Paragraph 489); and 
modifying the computer-guided personal care routine based at least in part on the user feedback (Page 44 paragraph 497-498). Bandic teaches that the regimen may be modified based on the user’s current skin state. The users skin state is in part based on user input or feedback (Page 43 Paragraph 489), so by updating the regimen based on the current skin state the method is incorporating the user’s feedback.
Regarding claim 12, Bandic discloses: The computer-readable medium of Claim 1, wherein the computer-guided personal care routine includes a product recommendation or a self-care recommendation associated with a skin care routine (Page 43 Paragraph 489).  
Regarding claim 13, Bandic discloses: A computer-implemented method comprising: 
obtaining, by a computing device, a digital model of a face of a live human subject (Page 43 Paragraph 489).
obtaining, by the computing device, user data associated with the live human subject (Page 43 Paragraph 489) and 
generating, by the computing device, a computer-guided skin care routine based at least in part on the digital model of the face of the live human subject, the environmental data, and the user data (Page 43 Paragraph 489).
Regarding claim 15, Bandic discloses: The computer-implemented method of Claim 13, wherein the digital model of the face includes a plurality of skin features, and wherein the plurality of skin features include one or more blemishes, areas of hyper-pigmentation, texture, or wrinkles, or a combination thereof (Page 7 Paragraph 64, Page 28 Paragraph 380).
Regarding claim 16, Bandic discloses: The computer-implemented method of Claim 13 further comprising obtaining environmental data associated with the environment of the live human subject, wherein the computer-guided skin care routine is further based on the environmental data (Page 43 Paragraph 489).
Regarding claim 17, Bandic discloses: The computer-implemented method of Claim 13, wherein the environmental data includes temperature data, humidity data, pollution data, or UV radiation data, or a combination thereof (Page 27 Paragraph 373).  
Regarding claim 18, Bandic discloses: The computer-implemented method of Claim 13 further comprising modifying the computer-guided skin care routine based at least in part on input received via a user interface (Page 44 paragraph 497-498). Bandic teaches that the regimen may be modified based on the user’s current skin state. The users skin state is in part based on user input or feedback (Page 43 Paragraph 489), so by updating the regimen based on the current skin state the method is incorporating the user’s feedback.
Regarding claim 19, Bandic discloses: A computer system comprising a processor and a non-transitory computer- readable medium having stored thereon instructions configured to, when executed by one or more computing devices of a computer system, cause the computer system to perform operations comprising (Fig. 1 Reference 104, Page 20-21 Paragraph 303):
obtaining a digital model of a face of a live human subject (Page 43 Paragraph 489); 
obtaining user data associated with the live human subject (Page 43 Paragraph 489); 
generating a computer-guided skin care routine based at least in part on the digital model of the face of the live human subject and the user data (Page 43 Paragraph 489).
The system claimed by Bandic does not explicitly claim a processor or computer readable medium but the computer system must include these elements in order to perform the described functions. Thus, the computer system is sufficient to anticipate these elements.
Regarding claim 20, Bandic discloses: The computer system of Claim 19, the operations further comprising obtaining environmental data associated with the environment of the live human subject, wherein the computer-guided skin care routine is further based on the environmental data (Page 43 Paragraph 489).  
Regarding claim 21, Bandic discloses: The computer system of Claim 19 further comprising a camera configured to capture one or more digital images on which the digital model is based (Page 9 Paragraph 80, Page 38 Paragraph 452).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bandic, as applied to claims 1 and 13, in view of Sang Wook Yoo US Pub No. US 2022/0225927 A1 hereinafter Yoo. 
Regarding claims 2, 3, and 14, Bandic discloses the computer-implemented method of Claims 1 and 13. Bandic fails to disclose, wherein the computer- guided skin care routine includes one or more operational settings for a computer- controlled skin care device, the method further comprising configuring or controlling the computer-controlled skin care device using the one or more operational settings.  
Yoo teaches determining a computer-guided skin care routine based on determined skin condition measurements/analysis, the computer-guided skin care routine including operational settings for a computer-controlled personal device, and those settings are configured into a computer-controlled personal device to control the personal device. Yoo does this to ensure connectivity between a skin condition analysis of a subject and a skin care process that will improve the subject’s skin condition (Page 6 Paragraphs 99-102).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Bandic to include generating a computer-guided personal care routine comprising one or more operational settings for a computer-controlled personal care device, and configuring the computer-controlled personal care device with the operational settings, as taught by Yoo, because having a skin care device programmed and controlled by the computer ensures excellent connectivity between a skin condition analysis of the subject and a skin care process which will improve the subject’s skin condition (Yoo Page 2 Paragraph 28).
Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Applicant specification refers to the “computer-controlled personal care device” and the “computer-controlled skin care device” interchangeably within the specification. Thus, it is unclear whether these claims refer to the same or separate devices. Applicant should withdraw one of the duplicate claims or clarify the difference between the two devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. US 20170340267 A1 – System of capturing an image of the users face and providing personalized skincare feedback.
US Pub No. US 20210027897 A1 – Application utilizes AI to generate skin care techniques for users based on facial images.
US Pub No. US 20210289128 A1 – Image acquisition apparatus for detecting skin features.
US Pub No. US 20030064350 A1 – Beauty advice system and method.
US Pub No. US 20170270593 A1 – System for capturing an image of a user, analyzing it through neural networks and determining a target skin age with product recommendations.
US 20130268395 A1 – System to recommend products in a target age range.
US 20150339757 A1 – System to track visual age over time and provide product recommendations based on user preferences.
US 20210182705 A1 – System for recommending products and routines based on facial images and user data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on Monday – Thursday from 8:00AM - 4:00PM at (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 4165                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791